Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s RCE filed December 7, 2021.
Claims 1-15 and 26-28 are canceled.
Claims 16-23 and 29-30 are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.

 Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-23 and 29-30 directed to inventions non-elected without traverse.  Accordingly, claims 16-23 and 29-30 have been cancelled.

Allowable Subject Matter
Claims 24 and 25 allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a folding unit further including a jam detecting device for detecting defective packages in the filling machine, the jam detecting device comprising: a movable element configured to move upon mechanical impact from a defective package; a shaft arranged in connection with the movable element to ensure a free movement of the movable element; and a sensor connected to the movable element and configured to output a detection signal causing at least a portion of the filling machine to stop operating upon triggering of the sensor, wherein the defective package is constrained by uppermost plates of the conveyor, thereby forcing the defective package to rise above the uppermost plates to cause the mechanical impact from the defective package; wherein the sensor is triggered by movement of the movable element due to the mechanical impact from the defective package and wherein the detection signal reflects the occurrence of the defective package
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





December 13, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731